No, 12209
        IN THE SUPREME COURT OF THE STATE OF MONTANA
                              1972


THE STATE OF MONTANA, on the Relation of
the State Highway Commission of the State
of Montana,
                       Rela tor,


THE DISTRICT COURT OF THE THIRTEENTH JUDICIAL
DISTRICT OF THE STATE OF MONTANA, IN AND FOR
THE COUNTY OF STILLWATER, and THE HONORABLE
JACK D. SHANS'I'ROM, Presiding District Judge,




ORIGINAL PROCEEDING:
      Counsel of Record:
           For Relator :
                William T, Kelly argued, Billings, Montana,
                Daniel J, Sullivan.argued, Helena, Montana.
          For Respondents:
                Richard J, Carstensen argued, Billings, Montana,

                                     -   - -




                                     Submitted: March 17, 1972
                                         Decided :   d ~ 2 c7 1 n
                                                     b         9



                                           Clerk
M r . Chief J u s t i c e James T. Harrison delivered the Opinion of t h e
Court.

           This i s an o r i g i n a l proceeding.          R e l a t o r , Montana S t a t e
Highway Commission, seeks an appropriate w r i t t o r e q u i r e t h e
respondent d i s t r i c t c o u r t t o vacate and annul t h a t p o r t i o n of
i t s order of January 28, 1972, f i x i n g October 24, 1971, a s t h e
d a t e f o r determining t h e a c t u a l value of t h e condemned property
f o r the measure of compensation of t h e i n t e r e s t s t h e r e i n of
defendant          Robert Lawrence Fradet.
           The condemnation a c t i o n involved i s cause No, 4033,
pending i n t h e d i s t r i c t c o u r t of S t i l l w a t e r County, e n t i t l e d :
           "The S t a t e of Montana, a c t i n g by and through t h e
           S t a t e Highway Commission of t h e S t a t e of Montana,
           P l a i n t i f f , vo. Gerald R. Fradet, Robert Lawrence
           Fradet, Evalyn L, Fradet, F i r s t National Park Bank
           of Livingston, and William E. Buell, e t a l . , De-
           fendant s I I.
           Upon t h e f i l i n g of t h e a p p l i c a t i o n , counsel was heard
ex p a r t e .     T h e r e a f t e r an order was issued r e q u i r i n g respondent
c o u r t t o be and appear before t h i s Court on a day c e r t a i n and
show cause why an a p p r o p r i a t e w r i t should n o t be granted.
           From t h e record i t appears t h e condemnation a c t i o n herein-
before e n t i t l e d was i n s t i t u t e d by t h e f i l i n g of t h e complaint
i n t h e d i s t r i c t c o u r t on January 1 9 , 1968, and a l i s pendens was
f i l e d t h e same day with t h e c l e r k and recorder of S t i l l w a t e r
County.          Copy of t h e complaint was served on Gerald R. F r a d e t ,
a t t h a t time t h e admitted owner of the property, on January 25,
1968 and summons was served on him January 31, 1968.                             O t h e same
                                                                                  n
d a t e s , Robert Lawrence Fradet, the f a t h e r of Gerald R. Fradet,
was a l s o served with a copy of t h e complaint and summons,                           Evalyn
Fradet, mother of Gerald R. Fradet, was served with t h e complaint
and summons on January 23, 1968.
           On February 7 , 1968, t h e t h r e e Fradets f i l e d a motion t o
dismiss, motion t o s t r i k e , motion f o r a more d e f i n i t e statement,
and a statement of defendants' claims, These motions were heard
by the district court on February 26, 1968, and on March 8, 1968,
the court entered its findings of fact and concusions of law in
favor of the Fradets, because of the failure of the Highway Commis-
sion to negotiate or offer to purchase a parcel of the land sought
to be condemned,
       An appeal was taken by the Highway Commission to this
Court and the decision of the district court was reversed on
March 11, 1969. The district court was ordered to strike its
findings of fact and conclusions and enter a preliminary order
of condemnation, State Highway Commission v, Fradet, 152 Mont.
436, 451 P,2d 826,
       It should be noted here that in their motion to dismiss,
Fradets alleged that because of failure to serve a copy of the
complaint with copy of the summons upon two of them, the court
lacked jurisdiction and there was an insufficiency of service of
process, At the hearing on defendants' February 7, 1968, motions,
the district court went into the matter of this service, The
Highway Commission contended that it should make no difference
if the summons and complaint were served separately, as long as
they were served before the twenty day statutory period.   It
further contended that there had been no special appearance by
defendants for the purpose of contesting jurisdiction; that an
answer was filed at the same time and that would constitute a
waiver of any special appearance since the new civil rules do not
apply to eminent domain actions. Discussion was had between
court and counsel which concluded with this comment by the judge:
       "The Court, I think, must hold that this does
       not constitute such a fatal defect as to deprive
       this Court of jurisdiction of the cause,"
       Thus, the district court agreed with the Commission that
service of complaint and summons on separate dates, yet prior
to the statutory twenty day notice for hearing, was not a viola-
tion of the service requirements of section 93-9909, R.C.M, 1947.
       The procedural history of this action subsequent to our
March 11, 1969 opinion reversing the district court is complex
and need not be recited here in its entirety.     However, certain of
those proceedings should be set forth as necessary background for
the present application.
       On May 25, 1971, the Highway Commission moved     "the [district]
Court for an order determining and fixing a definite date with re-
spect to which compensation shall be assessed prior to setting
a date for a Commission's Hearing   * * *."
       By order of July 14, 1971, the district court found:
       "5. Neither Defendant GERALD R. FRADET or ROBERT
       L. FRADET were (sic) ever validly sewed with
       Summons by delivery of a copy of both the Summons
       and Complaint on them at the same time as is re-
       quired by Section 93-9909, R.@,M, 1947."
       It then ordered:
       "* * *that it cannot now fix the date for the
       determination of values for any Defendants other
       than the Defendants EVALYN L. FRADET and the
       Defendant FIRST NATIONAL PARK BANK OF LIVINGSTON,
       for the reason that the Plaintiff has not yet
       made a vali cervice of Summons in this condemna-
                  70%
       tion action a y of the other Defendants named in
       the Complaint as required by statute and not on
       any additional Defendants the Plaintiff may pro-
       propose to add to this action and on whom no
       Summons has yet been issued."
       The "additional Defendants" which the July 14 court order
contemplates being added to the present action by plaintiff
Highway Commission would include holders of outstanding bonds
sold by the now defunct Columbus Irrigation District in 1919 and
1920. The tract which is the subject of this condemnation action
was included within the boundaries of the Columbus Irrigation
District at the time the bonds were sold.     Only one such bond
was ever paid and there now remain outstanding bonds in the total
principal amount of $10Q,Q00. Among the alleged remaining assets
of the Columbus Irrigation District is the lien of the bond
assessment on the subject real property.
       As a result of the bond sale, Civil Case No. 2527 was
commenced on May 31, 1940, entitled:
       "The National Park Bank of Livingston, a corporation,
       and William E, Buell, Plaintiffs, vs. (among other
       defendants) The State of Montana, Stillwater County,
       and Columbus Irrigation District, a corporation, 1 t
       Daniel Nice, and a11 other persons, as defendants.
This action is still pending in the district court of the
thirteenth judicial district, Stillwater County.     Due to this
action and to the alleged possible lien rights of all persons
purchasing the outstanding irrigation district bonds, it is
argued that a great number of defendants or their executors and
administrators, whose identities are unknown, may have a lien
of assessment, a claim, or an encumbrance of record against the
real property involved in this condemnation action.
      The Commission alleges the district court order of July
14, 1971, places an additional duty on the state to quiet title
against all such persons who might claim a lien on the property
subject to this condemnation action.
      The July 14 order also precluded the setting of a date
for determination of values due to the purported invalid service
of summons upon Robert L. Fradet and others.    By motion dated
and served October 28, 1971, defendant Robert L. Fradet attempted
to "acknowledge service of Summons in this action    J;   **   for the
purposes of establishing the date upon which the value of his
interest in such property must be fixed   * * *."   The motion
specified October 28, 1971, as the "acknowledged" date of service.
It also renewed the Fradets' motion that the district court appoint
condemnation commissioners and fix a date for the condemnation
hearing,
      The Commission then moved the district court in December
1971 to quash and strike the ~radets'acknowledgment of service
motion and t o e s t a b l i s h a d a t e i n January 1968 a s t h e proper
date f o r valuation,         The Commission made f u r t h e r e f f o r t s t o have
a 1968 d a t e e s t a b l i s h e d f o r v a l u a t i o n purposes by moving t h e
d i s t r i c t c o u r t f ~ summary judgment and f o r t h e t a k i n g of j u d i c i a l
                               r
n o t i c e of c e r t a i n records showing Fradets' voluntary submission
t o the court's jurisdiction.
          I n response t o t h e v a r i o u s motions f i l e d by t h e Commission
and t h e Fradets, t h e c o u r t r u l e d on January 28, 1972, t h a t t h e
p l a i n t i f f Commission nominate a condemnation commissioner and
f u r t h e r r u l e d t h a t because defendant Robert L. Fradet had then
f i l e d h i s acknowledgment of s e r v i c e , a s t o t h a t defendant t h e
d a t e of determining t h e a c t u a l value of t h e property would be
October 24, 1971.
          The record a l s o shows t h a t on January 28, 1972, t h e d i s t r i c t
c o u r t e n t e r e d a s e p a r a t e order dismissing Gerald R. Fradet a s
a defendant i n t h e a c t i o n a s of January 20, 1972,                The order
s t a t e d t h a t such di-smissal would n o t have any a f f e c t on any
claimed s e r v i c e of process made on Gerald R. Fradet p r i o r t o
t h i s date.    W n o t e h e r e t h a t a t t h e time t h i s a c t i o n was f i l e d
                  e
Gerald R. Fradet was t h e record owner of t h e r e a l property which
i s t h e s u b j e c t of t h i s condemnation a c t i o n .    Gerald R. Fradet
remained f e e owner of t h e t r a c t u n t i l May 1, 1970, when he executed
a q u i t c l a i m deed conveying t h e s u b j e c t t r a c t back t o h i s f a t h e r ,
defendant Robert Lawrence Fradet.
          I n answering t h i s Court's o r d e r of February 18, 1972,
r e q u i r i n g respondents t o appear and show cause, respondents moved
on March 14, 1972, t o dismiss the order because the a p p l i c a t i o n
11
 does n o t s t a t e f a c t s s u f f i c i e n t t o warrant t h e issuance of such
Order."      Respondent d i s t r i c t c o u r t acknowledged t h a t i t had
stayed a l l proceedings i n C i v i l Cause No. 4033, S t i l l w a t e r County,
pending f u r t h e r o r d e r of t h i s Court.
        The issues to be determined here are basically three:
        (1)   Is this a proper case for the use of the writ of
supervisory control, as was issued by order of this Court dated
February 18, 1972?
        (2) What date shall be used for the purpose of assessing
compensation for all property actually taken and for determining
the basis of depreciation in value of property not taken, but
injuriously affected?
        (3)   Should the Highway Commission be required in an
eminent domain action to bring a quiet title action against all
parties who have possible liens or encumbrances upon the land
subject to condemnation; in other words, should the Commission
be required to name or interplead any additional parties as
defendants in this action?
        Examining the first issue, we find that the criteria for
the use of the extraordinary writ of supervisory control are
well established in Montana law.       Basic authority for its use
is found in Article VIII, Section 2, of the Montana Constitution,
which grants this Court "general supervisory control over all
inferior courts*     * *".   Section 3 of the same Article, though
not specifically enumerating the supervisory writ, grants the
Court power to issue and hear "such other original and remedial
writs as may be necessary or proper to the complete exercise
of its appellate jurisdiction.11
        Rule 1 ( )
              7a,     M.R,App,Civ.P., provides for the use of original
and remedial writs    "* *   *under conditions making due consideration
in the trial courts and due appeal to this court an inadequate
remedy, or when supervision of a trial court other than by appeal
is deemed necessary or proper."      It should be noted that Rule 1,
M.R.App.Civ.P.,   does not enumerate any appeal procedure, other
than appeal from final judgment which could be utilized by relator
Highway Commission under the circumstances of this case.
           Montana c a s e law f u r t h e r d e f i n e s t h e c r i t e r i a f o r t h e
use of t h e w r i t .      I n S t a t e ex re1,Whiteside v. D i s t r i c t Court,
    Mont   .                                    t h i s Court s t a t e d one of t h e
functions of t h e w r i t i s t o c o n t r o l the course of l i t i g a t i o n
i n t h e i n f e r i o r c o u r t s when:
           "[They] by a mistake of law, o r w i l l f u l d i s -
           regard of i t , a r e doing a gross i n j u s t i c e ,
           and t h e r e i s no appeal, o r t h e remedy by appeal
           i s inadequate, I I
To t h e same e f f e c t , s e e S t a t e ex r e l . City of Helena v. Helena
W.W.Co,,       43 Mont, 169, 115 P. 200.
           This Court f u r t h e r s t a t e d i n S t a t e ex r e l . Thelen v.
D i s t r i c t Court, 93 Mont. 149, 156, 17 P.2d 57, t h a t a p p l i c a t i o n
f o r t h e w r i t i s timely i f made:
           "* * *      w i t h i n a reasonable time a f t e r t h e
           a c t i o n sought t o be remedied was taken. I I
The f a c t s and circumstances of each p a r t i c u l a r c a s e a r e determina-
t i v e of timeliness.
           I n S t a t e ex r e l , Regis v. p i s t r i c t Court, 102 Mont, 74,
77, 55 P.2d 1295, t h e Court s a i d t h e w r i t may a l s o be employed:
           "* * *.to prevent 'extended arid needless l i t i -
           g a t i o n . ll
           The f a c t s h e r e show t h a t two o r d e r s of t h e d i s t r i c t c o u r t
dated J u l y 14, 1971 and January 28, 1972, a r e p r i m a r i l y r e s p o n s i b l e
f o r t h e Commission seeking t h e w r i t of supervisory c o n t r o l .                      The
o r d e r s e s s e n t i a l l y r e q u i r e t h e Commission t o q u i e t t i t l e a g a i n s t
a l l p o s s i b l e l i e n h o l d e r s and t o use a v a l u a t i o n d a t e more than
t h r e e years beyond t h e a l l e g e d proper d a t e .            Neither order i s
appealable o t h e r than following f i n a l judgment.                       Extended and
needless l i t i g a t i o n would r e s u l t from allowing t h e o r d e r s t o s t a n d ,
i f r e l a t o r i s c o r r e c t i n i t s a s s e r t i o n t h a t each order i s based
upon mistake of law o r d i s r e g a r d of law by t h e d i s t r i c t court.
           The f a c t s and matters s e t f o r t h i n r e l a t o r Commission's
a p p l i c a t i o n make i t c l e a r t h a t t h i s i s a proper case f a r issuance
of t h e w r i t of supervisory c o n t r o l dated February 18, 1972,
r e q u i r i n g t h e d i s t r i c t c o u r t t o show cause why a f u r t h e r appro-
p r i a t e w r i t should n o t be granted.          W f i n d t h a t gross i n j u s t i c e
                                                       e
t o r e l a t o r may w e l l r e s u l t , absent a hearing on i t s a p p l i c a t i o n .
Since t h e major i s s u e of t h i s proceeding i s the determination
of a v a l u a t i o n d a t e , and t h e d i s t r i c t c o u r t ' s order of January
28, 1972, i s a l l e g e d t o have erroneously s e t such d a t e , t h e
a p p l i c a t i o n of r e l a t o r dated February 14, 1972, was reasonably
and timely f i l e d .        Respondents' motion t o dismiss t h e s e proceedings
i s t h e r e f o r denied,
          The important i s s u e bringing respondents before t h i s
Court i s t h a t of determining t h e proper d a t e t o a s s e s s compensa-
t i o n f o r property taken and depreciated.                  The Commission contends
t h e d i s t r i c t c o u r t ' s order of January 28, 1972, s e t t i n g a valua-
t i o n d a t e of October 24; 1971, a s t o defendant Robert L. F r a d e t ,
should be annulled, s i n c e i t would allow defendant t o o f f e r e v i -
dence a t t h e Commissioner's hearing of comparable s a l e s s e v e r a l
times higher i n amount than t h a t received f o r s i m i l a r property
s o l d i n 1968.
         Montana s t a t u t e s c l e a r l y s p e c i f y t h e d a t e with r e s p e c t
t o which compensation i n eminent domain c a s e s s h a l l be assessed,
Section 93-9913, R.C.M.            1947, s t a t e s i n p e r t i n e n t p a r t :
          11
           For t h e purpose of a s s e s s i n g compensation t h e
         r i g h t t h e r e t o s h a l l be deemed t o have accrued
         a t - t h e d a t e of t h e s e r v i c e of t h e summons, and
         i t s a c t u a l value a s of t h a t d a t e s h a l l be t h e
         measure of compensation f o r a l l property t o be
         a c t u a l l y taken, and t h e b a s i s of d e p r e c i a t i o n i n
         v a l u e of property n o t a c t u a l l y taken, b u t i n -
         juriously affected.            * *" * (Emphasis added)
          This Court i n S t a t e Highway Commission v. Jacobs, 150
Mont. 322, 326, 435 P.2d 274, s t a t e d :
          "The compensation due t o t h e defendants * * *
          i s determined by t h e a c t u a l value of t h e land
          a t t h e d a t e on t h e s e r v i c e of t h e summons *      *     *.I1
          Section 93-9909, R,C.M.            1947, s e t s f o r t h t h e s t a t u t o r y
requirement f o r s e r v i c e of summons i n condemnation proceedings.
I t provides:
          11
            The c l e r k must i s s u e a summons, which must
          c o n t a i n t h e names of t h e p a r t i e s , a d e s c r i p t i o n
          of the lands and o t h e r property proposed t o be
          taken, a statement of t h e public use f o r which
          i t i s sought, and a n o t i c e t o t h e defendants t o
          f i l e and s e r v e upon t h e p l a i n t i f f an answer within
          f i f t e e n (15) days from d a t e of s e r v i c e of summons
          and t o appear b e f o r e t h e c o u r t o r judge, a t a
          time and place t h e r e i n s p e c i f i e d , and show cause
          why t h e property described should n o t be condemned
          a s prayed f o r i n t h e complaint. Such summons must,
          i n o t h e r p a r t i c u l a r s , be i n form of a summons i n a
          c i v i l a c t i o n , and must be served i n l i k e manner upon
          each defendant named t h e r e i n , a t l e a s t twenty (20)
          days previous t o t h e time designated i n such n o t i c e
          f o r t h e hearing, A copy of t h e complaint must be
          served, with t h e summons, upon each defendant named.
          But t h e f a i l u r e t o make a c h s e r v i c e upon a de-
          fendant does n o t a f f e c t t h e r i g h t t o proceed a g a i n s t
          any o r a l l o t h e r of t h e defendants, upon whom s e r -
          v i c e of summons had been made. 11
          Defendants Fradet do n o t now contend t h a t t h e d i s t r i c t
c o u r t l a c k s j u r i s d i c t i o n over any of them,    They contend t h e
question of v a l u a t i o n d a t e a r i s e s because s e r v i c e of process was
n o t v a l i d ; was not made i n accordance with s t a t u t e a s t o de-
fendants Gerald R. Fradet and Robert L. Fradet.                          They a l l e g e t h a t
s e c t i o n 93-9909, R,C.M.      1947, r e q u i r e s s e r v i c e of summons and
complaint on t h e same day.
          Defendants c i t e a s a u t h o r i t y t h a t p a r t of s e c t i o n 93-
9909 which s t a t e s :
          II
            A copy of t h e complaint must be served with
          t h e summons, upon each defendant named, tf
Having given t h e "same day" i n t e r p r e t a t i o n t o t h e foregoing
sentence of t h e s e r v i c e s t a t u t e , defendants then c i t e S t a t e ex
r e l . McMaster v. D i s t r i c t Court, 80 Mont, 228, 260 P. 134; S t a t e
v. Aitchison, 96 Mont. 335, 30 P,2d 805; and Housing Authority
v. Bjork, 109 Mont. 552, 98 P.2d 324, f o r t h e proposition t h a t
where t h e r i g h t of eminent domain i s sought t o be e x e r c i s e d , t h e r e
must always be r i g o r o u s compliance with provisions of t h e law.
           The record shows t h a t s e r v i c e upon both                 Gerald R. Fradet
and h i s f a t h e r , Robert L. Fradet, was made on d i f f e r e n t d a t e s .
I n each i n s t a n c e , t h e complaint was served on January 25, 1968,
and summons on January 31, 1968.                     The hearing, however, was set
f o r February 20, 1968, i n conformity with t h e twenty day n o t i c e
requirement of Section 93-9909, R.C.M.                       1947.
           The d i s t r i c t c o u r t ' s order of J u l y 14, 1971, r e f u s i n g t o
f i x a d a t e f o r determination of value was based upon a f i n d i n g
i n conformity with t h e F r a d e t s ' a l l e g a t i o n s set f o r t h above
t h a t s e r v i c e of summons was i n v a l i d .        That o r d e r i s i n e r r o r .
           F i r s t , the d i s t r i c t c o u r t determined i n i t s hearing on
M r u a r y 26, 1968, t h a t t h e f a c t of serving summons and complaint
on s e p a r a t e d a t e s d i d n o t deprive t h e c o u r t of j u r i s d i c t i o n over
t h e cause.        This Court d i d n o t d i s t u r b t h a t portion of t h e
d i s t r i c t c o u r t ' s decision on appeal.           S t a t e Highway Commission v.
Fradet, 152 Mont. 436, 451 P.2d 826.                        It should be noted t h a t
t h e d i s t r i c t judge p r e s i d i n g a t t h e February 26, 1968, hearing
d i e d , and a subsequent judge rendered t h e orders a t i s s u e .
           The s e r v i c e made upon the Fradets being s u f f i c i e n t t o
give t h e c o u r t below j u r i s d i c t i o n , we need n o t consider whether
t h e ~ r a d e t s ' February 7, 1968 answer and February 26, 1968,
appearance c o n s t i t u t e d a voluntary g e n e r a l appearance                waiving
j u r i s d i c t i o n a l d e f e c t s i n t h e s e r v i c e of summons.   I t remains
f o r u s t o determine i f t h e s e r v i c e of summons was otherwise de-
f e c t i v e i n a manner precluding t h e s e t t i n g of January 31, 1968,
a s t h e v a l u a t i o n date.    W conclude t h a t s e r v i c e of t h e summons
                                      e
was n o t d e f e c t i v e .
           The wording of s e c t i o n 93-9909, R.C.M,                 1947, r e l i e d
upon by t h e Fradets, does n o t mandate s e r v i c e of summons and com-
p l a i n t upon t h e same d a t e .       W a r e w e l l aware of t h e r u l e t h a t
                                             e
s t r i c t compliance with s t a t u t o r y requirements must be had i n
eminent domain proceedings.                  On t h e o t h e r hand, t h i s Court i s
cognizant of t h e major o b j e c t i v e of t h e eminent domain s t a t u t e s
---to give t h e landowner f a i r n o t i c e .           A s we s t a t e d i n Housing
Authority v. Bjork, 109 Mont. 552, 556, 98 P.2d 324:
          "The due process c l a u s e , i n a d d i t i o n t o i t s
          requirement of p u b l i c use and j u s t compensa-
          t i o n , p r o t e c t s t h e land owner from t h e adoption
          of any form of procedure i n eminent domain c a s e s
          which deprives him of a reasonable opportunity
          t o be heard and so t o p r e s e n t such ob'ections
          and claims a s he i s e n t i t l e d t o make, ?I
          Section 93-9909, R.C.M,              1947, read a s a whole, i s c l e a r l y
intended t o give t h e landowner-condemnee n o t i c e of what i s proposed
t o be taken and why; i t s f u r t h e r o b j e c t i v e i s t o give t h e land-
owner twenty days' n o t i c e t o prepare f o r t h e hearing.                    W interpret
                                                                                    e
t h e s e c t i o n ' s requirement t h , a t a copy of t h e complaint "must be
served, - w i t h t h e summons1' t o be e f f e c t i v e l y m e t , so long a s both
a r e served a t l e a s t twenty days p r i o r t o t h e t i m e designated f o r
hearing.       Such s e r v i c e w i l l give f a i r n o t i c e of the hearing t o t h e
condemnee r e g a r d l e s s of whether t h e summons and complaint a r e
served on s e p a r a t e d a t e s .   Here, timely s e r v i c e was accomplished
by t h e Commission, and i n our opinion i t w a s a v a l i d and s u f f i c i e n t
s e r v i c e f o r purposes of s e t t i n g a v a l u a t i o n d a t e , a s w e l l a s f o r
purposes of j u r i s d i c t i o n .
          Thus, i n accordance with s e c t i o n 93-9913, R.C.M,                    1947,
January 31, 1968, t h e d a t e Gerald R. Fradet received s e r v i c e of
summons, i s t h e proper v a l u a t i o n date.           Gerald R. Fradet was then
t h e owner of t h e property.            H i s deed t o t h e property was dated
and recorded August 30, 1967.                 Robert L. F r a d e t , though r e a c q u i r i n g
ownership of the property subsequent t o t h e t i m e of taking, has
no standing t o "acknowledge service'' of t h e summons i n October 1971.
Gerald R. Fradet on January 31, 1968, was t h e proper p a r t y de-
fendant t o r e c e i v e s e r v i c e of summons,         This Court i n S t a t e
Highway Commission v. Robertson & Blossom, 151 Mont. 205, 441 P.2d 181,
h e l d t h a t t h e s t a t e may r e l y on record t i t l e .      Nichols on Eminent
Domain, 3rd Ed., Vol. 2, 5 5.1[4],                     states:
           "*  **  i t i s t h e owner of t h e property a t t h e
           time of t h e t a k i n g who i s e n t i t l e d t o compen-
           sation. "
The d i s t r i c t c o u r t ' s d i s m i s s a l of Gerald R. Fradet from t h e
a c t i o n e f f e c t i v e June 20, 1972, has no e f f e c t on t h e v a l i d i t y
of s e r v i c e of summons on him,
          A s t o t h e t h i r d i s s u e t o be decided, i t i s apparent t h a t
t h e d i s t r i c t c o u r t ' s order of J u l y 14, 1971, r e q u i r e s t h e Commis-
s i o n t o b r i n g a -quiet t i t l e a c t i o n a g a i n s t a d d i t i o n a l defendants,
being a l l those who may claim some l i e n o r encumbrance upon t h e
s u b j e c t property.      The p o s s i b l e e x i s t e n c e of l i e n h o l d e r s was
r a i s e d by t h e two e a r l i e r a c t i o n s , noted above, involving bonds
of t h e now defunct Columbus I r r i g a t i o n District.
          Respondents and t h e Commission b e l i e v e t h a t t h e p r e v a i l i n g
view i s t h a t a q u i e t t i t l e a c t i o n i s n o t required and no a d d i t i o n a l
defendants need be named.                Respondents n o t e t h a t t h e i r r i g a t i o n
d i s t r i c t c a s e s have been dormant f o r y e a r s ; t h a t none of t h e
Fradets a r e named a s p a r t i e s 5n e i t h e r of t h e e a r l i e r a c t i o n s ;
and t h a t no one has f i l e d any claim o r l i e n of any kind a g a i n s t
any of t h e Fradets.
          The law i s w e l l s t a t e d i n Nichols on Eminent Donain,3rd Ed,,


          "Although t h e r e i s a u t h o r i t y t o the c o n t r a r y , a l i e n
          i s n o t a p r o p r i e t a r y i n t e r e s t o r e s t a t e i n land, but
          i s a remedy a g a i n s t i t , and, a s t h e l e g i s l a t u r e may
          c o n s t i t u t i o n a l l y impair a remedy without compensa-
          t i o n , when land s u b j e c t t o a l i e n i s taken by eminent
          domain, t h e holder of t h e l i e n i s n o t e n t i t l e d t o be
          made a p a r t y , o r t o recover compensation from t h e
          condemnor, I t i s , however, w e l l s e t t l e d t h a t t h e award
          s t a n d s i n place of t h e land, and i s s u b j e c t t o t h e
          same l i e n s , and t h a t consequently a l i e n o r may proceed
          a g a i n s t t h e award upon general e q u i t a b l e p r i n c i p l e s ,
          and without t h e a i d of any s t a t u t e . He may have h i s
          l i e n s a t i s f i e d out of the fund awarded t o t h e owners
          of t h e l e g a l t i t l e a s compensation f o r t h e land i n
          advance of o t h e r c r e d i t o r s , I t
Thus, the l i e n h o l d e r s a r e r e l e g a t e d t o claims a g a i n s t t h e u l t i m a t e
award.
            Furthermore, i n Montana i t i s e s t a b l i s h e d t h a t a mortgage
does not c r e a t e an e s t a t e i n r e a l property b u t i s mere s e c u r i t y
f o r payment of a debt o r discharge of an o b l i g a t i o n - - - i t                        crea tEs
a l i e n upon t h e property.                Cornish v. Woolverton, 32 Mont. 456,
8 1 P. 4; Barth v. Ely, 85 Mont. 310, 278 P. 1602.                                     Therefore,
Nichols on Eminent Domain, 3rd Ed., Vol. 2, 5 5.741, s t a t e s
t h a t i n j u r i s d i c t i o n s such a s Montana:
            "* * *     i n t h e absence of express s t a t u t o r y
           requirement, t h e mortgagee need n o t be made
           a p a r t y , o r be n o t i f i e d of t h e proceedings,
           and h e i s n o t e n t i t l e d t o compensation from t h e
           condemnor. 1 l
            It has a l s o been held t h a t judgment c r e d i t o r s have no
e s t a t e o r p r o p r i e t a r y i n t e r e s t i n land of t h e judgment d e b t o r ,
and judgment c r e d i t o r s need n o t be joined a s p a r t i e s i n eminent
domain a c t i o n s f o r t h e purpose of c u t t i n g o f f the l i e n of t h e i r
judgments.          Nichols on Eminent Domain, 3rd Ed., Vol. 2, 5 5.742.
           W hold t h a t i t i s unnecessary f o r t h e Commission t o b r i n g
            e
a q u i e t t i t l e a c t i o n o r name a d d i t i o n a l defendants.                As a practical
m a t t e r , i t i s u n l i k e l y t h a t l i e n claimants e x i s t .           A l i s pendens
was f i l e d i n January 1968, and no claimants have appeared,                                       Any
p a r t i e s n o t now named who may l a t e r claim a l i e n o r encumbrance
upon t h e land may s a t i s f y such claim from t h e award made t o t h e
Fradets     .
           Accordingly, we hereby i s s u e a W r i t of Supervisory Control
d i r e c t e d t o t h e d i s t r i c t c o u r t of t h e t h i r t e e n t h j u d i c i a l d i s t r i c t ,
i n and f o r t h e county of S t i l l w a t e r , ordering:
            (1) That t h e o r d e r of the d i s t r i c t c o u r t f i x i n g October
24, 1971, a s t h e v a l u a t i o n d a t e a s t o defendant Robert L. Fradet
be vacated and set a s i d e ;
            (2)     That t h e d a t e of January 31, 1968, be e n t e r e d a s
t h e proper d a t e f o r t h e purpose of a s s e s s i n g compensation f o r
a l l property a c t u a l l y taken and f o r determining t h e b a s i s of
d e p r e c i a t i o n i n value of property n o t a c t u a l l y taken b u t
i n j u r i o u s l y a f f e c t e d ; and
            (3) That t h e d i s t r i c t c o u r t ' s order of July 14, 1971,
r u l i n g t h a t i t cannot now f i x t h e d a t e f o r determination of
values and r e q u i r i n g p l a i n t i f f , i n e f f e c t , t o name o r i n t e r p l e a d
any a d d i t i o n a l defendants, be vacated and set a s i d e ,
            IT IS SO ORDERED,




    Associate & s t i c e s .